Bloodwobth, J.
1. “Where a new trial is sought on the ground that a member of the jury trying the case was related within the prohibited degree to the prevailing party, and, upon the hearing, affidavits are *564introduced tending to establish the sufficiency of that ground, and counter-affidavits are introduced to the effect that no relationship existed, the judge passing upon the motion is the trior of the fact in controversy, and this court will not interfere with his decision thereon. Buchanan v. State, 118 Ga. 751 (9) (45 S. E. 607).” Johnston-Crews Co. v. Smith, 33 Ga. App. 25 (125 S. E. 734). The foregoing ruling disposes of the only special ground of the motion for a new trial.
Decided July 13, 1926.
Rehearing denied August 4, 1926.
Anderson & Trapnell, for plaintiff.
Kirlcland & Kirlcland, for defendant.
2. This court is a court for the correction of errors of law alone. “It has no authority to entertain an assignment of error that the verdict is contrary to the evidence, if there is any evidence at all to support the verdict. This ground in the motion for new trial is addressed to the discretion of the trial judge, upon whom is imposed the duty of being-satisfied with a verdict before he approves it.” Bell v. Aiken, 1 Ga. App. 36 (57 S. E. 1001). On questions of fact the jury is the final arbiter. The trial judge by overruling the motion for a new trial expressed his satisfaction with the verdict, and this court will not interfere.

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.